Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments in combination with amendments, see remarks and claims, filed 05/26/2022, with respect to the rejections of claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20040098063 granted to Goetz (previously recited) in view of US Pat Pub No. 20070203545 granted to Stone et al. (previously recited)  in yet further view of US Pat Pub No. 20130325084 granted to Lee for claims 1-6, 8, and 13-20. Additional reference US Pat Pub No. 20100010566 granted to Thacker et al. (previously recited) is used in further view of the references above for claims 7, 9-12.
Applicant’s arguments in combination with amendments, see remarks and claims, filed 05/26/2022, with respect to the rejections of claim 20 under 35 USC 112(b) has been fully considered and is convincing. The 112(b) rejection of claim 20 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20040098063 granted to Goetz in view of US Pat Pub No. 20070203545 granted to Stone et al. (hereinafter “Stone”) in yet further view of US Pat Pub No. 20130325084 granted to Lee (hereinafter “Lee”).
Regarding claim 1, Goetz discloses a neuromodulation targeting system facilitating spatial selection of a neuromodulation objective for a neuromodulation therapy to be delivered by a neuromodulation device (para 0032 “therapeutic neurostimulation to be administered by the IPG 5”), the system comprising: a graphical user interface (GUI) that includes an interactive display representing anatomy of a patient wherein the interactive display includes user-selectable anatomic sites associated with a plurality of predefined neural pathways (para 0033 “interfaces may include a display of a stimulatable area of the patient's body”, fig. 2) corresponding to distinct localized clinical effects of neuromodulation (paras 0034-0035 “The stimulation zone-programming interface 200 lets a user work abstractly with idealized stimulation zones, such as idealized stimulation zones 204-1 through 204-3”, paras 0051-0052, Fig 2), wherein the interactive display further includes a user-selectable selection (para 0035 “A user, such as a physician, may add a stimulation zone and may move the stimulation zone to a desired location”) of an exclusion zone of the anatomy of the patient that is to be free of one or more specified neuromodulation types (para 0012, 0035 “The user may adjust the stimulation zone's parameters, such as its intensity, its pulse width, and its rate, example values of which are displayed in treatment parameter-display area 218”, additionally, it is noted that the claim only requires one “type of neuromodulation” and does not specify what the types are. Therefore, it is understood that the current neuromodulation therapy of Goetz to be the required “type”.; para 0039, 0041 “Stimulation zones may be selected, moved, and removed as desired”); and a targeting selector engine operatively coupled with the GUI (paras 0015-0016 discussing programming interfaces), the targeting selector engine being responsive to selecting the first anatomic site and the exclusion zone (paras 0035, 0039, and 0044) to: computationally determine a first target region where the neuromodulation therapy is to be directed while keeping the user selected exclusion zone free of the one or more user-selected specified neuromodulation types (para 0039; the removed selection is considered to be the exclusion zone), the first target region being distinct from an anatomic location corresponding to the user-selected first anatomic site (paras 0038-0039), and configure delivery of the neuromodulation therapy by the neuromodulation device to the first target region to produce a first localized clinical effect in the patient at the anatomic location corresponding to the user-selected first anatomic site (para 0030, 0041, 0050), upon administration of the neuromodulation therapy to the patient, to achieve the neuromodulation objective (paras 0054-0056).  

Goetz discloses stimulation zones may be selected, moved and removed as desired (para 0012, 0039) but fails to explicitly disclose providing selection of an exclusion zone of the anatomy of the patient wherein selection of the first anatomic site and selection of the exclusion zones are separate user selections of anatomical regions of the patient. 
Stones teaches a similar device to provide an interface to a user/clinician to program stimulation parameters that would produce the stimulation field in patient (para 0115, 0121-0122) by providing a reference anatomical region of a reference anatomy, or an atlas, that allows the clinician to directly select the structures of the atlas that are targeted for therapy (para 0124-0125, 0186). The clinician may utilize user interface 798 to select structures that should be stimulated by IMD 20. Alternatively, the clinician may determine “keepout” regions by selection of one or more structures to prevent or avoid electrical stimulation of those selected regions (para 0280). This allows for reducing clinician programming time with the user interface may result in a greater number of patients receiving effective therapy with potentially less side effects from time induced clinician mistakes (para 0125). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goetz with the teachings of Stones to reduce clinician programming time with the user interface may result in a greater number of patients receiving effective therapy with potentially less side effects from time induced clinician mistakes. 
Goetz as modified by Stones renders the limitations above obvious but fails to explicitly disclose include a therapy type selector input configured for receiving one or more user-selected, specified neuromodulation types from more than one specified neuromodulation type. 
Lee teaches a similar method and system for treating patients using neuromodulation therapy. The neuromodulation system and method configured to include an external control device in the form of a remote controller and a clinicians programmer (para 0027). The clinicians programmer including mouse, keyboard and a programming display screen to allow the clinician to perform these functions (para 0056). Lee teaches the programming screen including a program control that allows the user to select one of four different stimulation programs [… wherein a] et of electrical neuromodulation parameters (pulse amplitude, pulse width, and pulse rate, as defined by the manual adjust neuromodulation parameters) is associated with each electrode group. (para 0063; the programs are considered to be the “neuromodulation types” as claimed).  The programming screen allows a user to perform automated neuromodulation parameter testing, manual neuromodulation parameter testing, and electrode combination selection functions (para 0059; fig 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goetz as modified by Stones to include providing sets of programs (types of neuromodulation) as taught by Lee in order to provide the predictable result of allowing a user to perform automated neuromodulation parameter testing, manual neuromodulation parameter testing, and electrode combination selection functions.

Regarding claim 2, Goetz as modified by Stones and Lee (hereinafter “modified Goetz”) renders the neuromodulation targeting system of claim 1 obvious as recited hereinabove, Goetz discloses wherein the exclusion zone is to be free of suppressive neuromodulation (para 0041, removed from stimulation zone).  

Regarding claim 3, modified Goetz renders the neuromodulation targeting system of claim 1 obvious as recited hereinabove, Goetz discloses wherein the exclusion zone is to be free of neuromodulation priming  (para 0041, removed from stimulation zone; also see Stones reference, at least para 0280).  

Regarding claim 4, modified Goetz renders the neuromodulation targeting system of claim 1 obvious as recited hereinabove, Goetz discloses wherein the exclusion zone is to be free of all neuromodulation  (para 0041, removed from stimulation zone; also see Stones reference, at least para 0280).  

Regarding claim 5, modified Goetz renders the neuromodulation targeting system of claim 1 obvious as recited hereinabove, Goetz discloses wherein the interactive display is configured to facilitate the selection of at least one of perceptible neuromodulation, sub-threshold neuromodulation, or priming neuromodulation as the one or more specified neuromodulation types that is to be excluded from the exclusion zone (para 0041, discusses removing stimulation zone, which would inherently remove one or more specified types of neuromodulation as well; Lee additionally teaches the user to perform automated neuromodulation parameter testing (i.e. priming), see para [0059] – it is understood that the system can be configured to provide various ranges of neuromodulation parameters which is understood to include perceptible and sub-perception neuromodulation).  

Regarding claim 6, modified Goetz renders the neuromodulation targeting system of claim 1 obvious as recited hereinabove, Goetz discloses wherein the neuromodulation therapy includes neuromodulation of brain tissue (para 0050 “deep brain stimulation”).  

Regarding claim 8, modified Goetz renders the neuromodulation targeting system of claim 1 obvious as recited hereinabove, Goetz discloses wherein the interactive display representing the anatomy of the patient is based on actual measured anatomic characteristics of the patient (para 0007, 0010-0011 “displaying patient’s spine”).  


Regarding claim 13, Goetz discloses in a neuromodulation targeting system (para 0032), a method for facilitating spatial selection of a neuromodulation objective (para 0082), the method comprising: providing a graphical user interface (GUI) that includes an interactive display representing anatomy of a patient with user-selectable anatomic sites for neuromodulation associated with a plurality of predefined neural pathways (paras 0035, 0039 “stimulation zones may be placed in accordance with knowledge of where the nerves, which lead to the arms and legs, come out of the spine”) corresponding to distinct localized clinical effects of neuromodulation (paras 0034-0035, 0051-0052, Fig 2), wherein the interactive display further facilitates selection of an exclusion zone of the anatomy of the patient that is to be free of the one or more specified neuromodulation types (para 0012, 0039, 0041 “Stimulation zones may be selected, moved, and removed as desired”) one or more specified neuromodulation types are prevented from the exclusion zone when neuromodulation is delivered to the anatomic site (para 0012, 0035 “The user may adjust the stimulation zone's parameters, such as its intensity, its pulse width, and its rate, example values of which are displayed in treatment parameter-display area 218”, additionally, it is noted that the claim only requires one “type of neuromodulation” and does not specify what the types are. Therefore, it is understood that the current neuromodulation therapy of Goetz to be the required “type”.; para 0039, 0041 “Stimulation zones may be selected, moved, and removed as desired”); and responding to user selecting the first anatomic site and the exclusion zone  (paras 0035, 0039, and 0044), including: computationally determining a first target region where a neuromodulation therapy is to be directed while keeping the user selected exclusion zone free from the one or more specified neuromodulation types (para 0039; the removed selection is considered to be the exclusion zone), the first target region being distinct from an anatomic location corresponding to the user-selected first anatomic site  (paras 0038-0039), and configuring the neuromodulation therapy for delivery to the first target region to produce a first localized clinical effect in the patient at the anatomic location corresponding to the user-selected first anatomic site (para 0030, 0041, 0050), upon administration of the neuromodulation therapy to the patient, to achieve the neuromodulation objective (paras 0054-0056).  
Goetz discloses stimulation zones may be selected, moved and removed as desired (para 0012, 0039) but fails to explicitly disclose providing selection of an exclusion zone of the anatomy of the patient wherein selection of the first anatomic site and selection of the exclusion zones are separate user selections of anatomical regions of the patient. 
Stones teaches a similar device to provide an interface to a user/clinician to program stimulation parameters that would produce the stimulation field in patient (para 0115, 0121-0122) by providing a reference anatomical region of a reference anatomy, or an atlas, that allows the clinician to directly select the structures of the atlas that are targeted for therapy (para 0124-0125, 0186). The clinician may utilize user interface 798 to select structures that should be stimulated by IMD 20. Alternatively, the clinician may determine “keepout” regions by selection of one or more structures to prevent or avoid electrical stimulation of those selected regions (para 0280). This allows for reducing clinician programming time with the user interface may result in a greater number of patients receiving effective therapy with potentially less side effects from time induced clinician mistakes (para 0125). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goetz with the teachings of Stones to reduce clinician programming time with the user interface may result in a greater number of patients receiving effective therapy with potentially less side effects from time induced clinician mistakes. 
Goetz as modified by Stones renders the limitations above obvious but fails to explicitly disclose include a therapy type selector input configured for receiving one or more user-selected, specified neuromodulation types from more than one specified neuromodulation type. 
Lee teaches a similar method and system for treating patients using neuromodulation therapy. The neuromodulation system and method configured to include an external control device in the form of a remote controller and a clinicians programmer (para 0027). The clinicians programmer including mouse, keyboard and a programming display screen to allow the clinician to perform these functions (para 0056). Lee teaches the programming screen including a program control that allows the user to select one of four different stimulation programs [… wherein a] et of electrical neuromodulation parameters (pulse amplitude, pulse width, and pulse rate, as defined by the manual adjust neuromodulation parameters) is associated with each electrode group. (para 0063; the programs are considered to be the “neuromodulation types” as claimed).  The programming screen allows a user to perform automated neuromodulation parameter testing, manual neuromodulation parameter testing, and electrode combination selection functions (para 0059; fig 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goetz as modified by Stones to include providing sets of programs (types of neuromodulation) as taught by Lee in order to provide the predictable result of allowing a user to perform automated neuromodulation parameter testing, manual neuromodulation parameter testing, and electrode combination selection functions.

Regarding claim 14, modified Goetz renders the neuromodulation targeting system of claim 13 obvious as recited hereinabove, Goetz discloses wherein the neuromodulation therapy includes neuromodulation of brain tissue (para 0050 “deep brain stimulation”).    

Regarding claim 15, modified Goetz renders the neuromodulation targeting system of claim 13 obvious as recited hereinabove, Goetz discloses wherein the exclusion zone is to be free of suppressive neuromodulation, free of neuromodulation priming, or free of all neuromodulation (para 0041, removed from stimulation zone; see Stones at least para 0280).  

Regarding claim 16, modified Goetz renders the neuromodulation targeting system of claim 13 obvious as recited hereinabove, Goetz discloses wherein the more than one specified neuromodulation types available for selection to be excluded from the exclusion zone include perceptible neuromodulation and sub-perception neuromodulation (para 0041, discusses removing stimulation zone, which would inherently remove one or more specified types of neuromodulation as well; see Stones at least para 0280; Lee additionally teaches the user to perform automated neuromodulation parameter testing (i.e. priming), see para [0059] – it is understood that the system can be configured to provide various ranges of neuromodulation parameters which is understood to include perceptible and sub-perception neuromodulation).  

Regarding claim 17, Goetz discloses a non-transitory machine-readable medium including instructions (para 0080), which when executed by a machine, cause the machine to perform a method for facilitating spatial selection of a neuromodulation objective (para 0032), the method comprising: providing a graphical user interface (GUI) that includes an interactive display representing anatomy of a patient with user-selectable anatomic sites for neuromodulation associated with a plurality of predefined neural pathways (paras 0035, 0039 “stimulation zones may be placed in accordance with knowledge of where the nerves, which lead to the arms and legs, come out of the spine”) corresponding to distinct localized clinical effects of neuromodulation  (paras 0034-0035, 0051-0052, Fig 2), wherein the interactive display further facilitates selection of an exclusion zone of the anatomy of the patient that is to be free of one or more specified neuromodulation types (para 0012, 0039, 0041 “Stimulation zones may be selected, moved, and removed as desired”) one or more specified neuromodulation types are prevented from the exclusion zone when neuromodulation is delivered to the anatomic site (para 0012, 0035 “The user may adjust the stimulation zone's parameters, such as its intensity, its pulse width, and its rate, example values of which are displayed in treatment parameter-display area 218”, additionally, it is noted that the claim only requires one “type of neuromodulation” and does not specify what the types are. Therefore, it is understood that the current neuromodulation therapy of Goetz to be the required “type”.; para 0039, 0041 “Stimulation zones may be selected, moved, and removed as desired”); and responding to user selection of a first anatomic site and user selection of the exclusion zone (paras 0035, 0039, and 0044), including: computationally determining a first target region where neuromodulation therapy is to be directed while keeping the user selected exclusion zone free of the one or more specified types of neuromodulation (para 0039; the removed selection is considered to be the exclusion zone), the first target region being distinct from an anatomic location corresponding to the user-selected first anatomic site  (paras 0038-0039), and configuring the neuromodulation therapy for delivery to the first target region to produce a first localized clinical effect in the patient at the anatomic location corresponding to the user-selected first anatomic site (para 0030, 0041, 0050), upon administration of the neuromodulation therapy to the patient, to achieve the neuromodulation objective (paras 0054-0056).  
Goetz discloses stimulation zones may be selected, moved and removed as desired (para 0012, 0039) but fails to explicitly disclose providing selection of an exclusion zone of the anatomy of the patient wherein selection of the first anatomic site and selection of the exclusion zones are separate user selections of anatomical regions of the patient. 
Stones teaches a similar device to provide an interface to a user/clinician to program stimulation parameters that would produce the stimulation field in patient (para 0115, 0121-0122) by providing a reference anatomical region of a reference anatomy, or an atlas, that allows the clinician to directly select the structures of the atlas that are targeted for therapy (para 0124-0125, 0186). The clinician may utilize user interface 798 to select structures that should be stimulated by IMD 20. Alternatively, the clinician may determine “keepout” regions by selection of one or more structures to prevent or avoid electrical stimulation of those selected regions (para 0280). This allows for reducing clinician programming time with the user interface may result in a greater number of patients receiving effective therapy with potentially less side effects from time induced clinician mistakes (para 0125). It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goetz with the teachings of Stones to reduce clinician programming time with the user interface may result in a greater number of patients receiving effective therapy with potentially less side effects from time induced clinician mistakes. 
Goetz as modified by Stones renders the limitations above obvious but fails to explicitly disclose include a therapy type selector input configured for receiving one or more user-selected, specified neuromodulation types from more than one specified neuromodulation type. 
Lee teaches a similar method and system for treating patients using neuromodulation therapy. The neuromodulation system and method configured to include an external control device in the form of a remote controller and a clinicians programmer (para 0027). The clinicians programmer including mouse, keyboard and a programming display screen to allow the clinician to perform these functions (para 0056). Lee teaches the programming screen including a program control that allows the user to select one of four different stimulation programs [… wherein a] et of electrical neuromodulation parameters (pulse amplitude, pulse width, and pulse rate, as defined by the manual adjust neuromodulation parameters) is associated with each electrode group. (para 0063; the programs are considered to be the “neuromodulation types” as claimed).  The programming screen allows a user to perform automated neuromodulation parameter testing, manual neuromodulation parameter testing, and electrode combination selection functions (para 0059; fig 9). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Goetz as modified by Stones to include providing sets of programs (types of neuromodulation) as taught by Lee in order to provide the predictable result of allowing a user to perform automated neuromodulation parameter testing, manual neuromodulation parameter testing, and electrode combination selection functions.

Regarding claim 18, modified Goetz renders the neuromodulation targeting system of claim 17 obvious as recited hereinabove, Goetz discloses wherein the neuromodulation therapy includes neuromodulation of brain tissue (para 0050 “deep brain stimulation”).    

Regarding claim 19, modified Goetz renders the neuromodulation targeting system of claim 17 obvious as recited hereinabove, Goetz discloses wherein the exclusion zone is to be free of suppressive neuromodulation, free of neuromodulation priming, or free of all neuromodulation (para 0041, removed from stimulation zone; Stones para 0280).  

Regarding claim 20, modified Goetz renders the neuromodulation targeting system of claim 17 obvious as recited hereinabove, Goetz discloses wherein the one or more specified neuromodulation types available for selection to be excluded from the exclusion zone include perceptible neuromodulation and sub-perception neuromodulation (para 0041, discusses removing stimulation zone, which would inherently remove one or more specified types of neuromodulation as well; Lee additionally teaches the user to perform automated neuromodulation parameter testing (i.e. priming), see para [0059] – it is understood that the system can be configured to provide various ranges of neuromodulation parameters which is understood to include perceptible and sub-perception neuromodulation).  

Claims 7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over modified Goetz as applied to claims 1-6, 8, and 13-20 above, and further in view of US Pat Pub No. 20100010566 granted to Thacker et al. (hereinafter “Thacker”).

Regarding claim 7, modified Goetz renders the neuromodulation targeting system of claim 1 obvious as recited hereinabove, but fails to disclose wherein the first target region is a neuroanatomic region selected from the group consisting of: a dorsal column region, a dorsal root region, a dorsal horn region, a dermatomic region, or any combination thereof.  
Thacker teaches a similar method and device for providing therapy to a patient. Lee teaches that stimulation could be provided to the dorsal root fibers (para 0004), which creates the sensation known as paresthesia, which can be characterized as an alternative sensation that replaces the pain signals sensed by the patient (paras 0004). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Goetz with the teachings of Thacker to provide stimulating the dorsal roots to provide the predictable result of creating the sensation known as paresthesia, which can be characterized as an alternative sensation that replaces the pain signals sensed by the patient. 


Regarding claim 9, modified Goetz renders the neuromodulation targeting system of claim 1 obvious as recited hereinabove, but fails to disclose further comprising: an electrotherapy parameter selector engine configured to determine an electrical signal waveform to be applied to the first target region, the electrical signal waveform being specific to a neurologic structure present at the first target region.  
Thacker teaches a similar method and device for providing therapy to a patient. Thacker teaches using the IPG to provide electrical stimulation energy in the form of a pulsed electrical waveform in accordance with a set of stimulation parameters which can be based on neural activation function (paras 0023-0024, 0134) in order to relieving pain without inducing involuntary motor movements or discomfort (para 0004). Given that Goetz provides programming the IPG based on the neurologic structure, patients body, desired target location (para 0036-0037) It would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Goetz with the IPG of Lee to provide electrical signal waveform based on the neurologic structure which would provide the predictable result of providing the therapy and relieving pain without inducing involuntary motor movements or discomfort. 

Regarding claim 10, modified Goetz as further modified by Thacker renders the neuromodulation targeting system of claim 9 obvious as recited hereinabove, Thacker teaches wherein the electrotherapy parameter selector engine is further configured to determine the electrical signal waveform based on an activation function associated with the neurologic structure at the first target region (para 0024).  

Regarding claim 11, modified Goetz as further modified by Thacker renders the neuromodulation targeting system of claim 10 obvious as recited hereinabove, Thacker teaches wherein the electrotherapy parameter selector engine is configured to determine the electrical signal waveform based on an orientation of the neurologic structure at the first target region relative to a location of a set of electrodes from which the neuromodulation therapy is to be directed (para 0081).  

Regarding claim 12, modified Goetz as further modified by Thacker renders the neuromodulation targeting system of claim 9 obvious as recited hereinabove, Goetz discloses wherein the GUI includes a treatment objective input to accept a clinical effect objective specified by a user (para 0012, 0039); Thacker teaches  wherein the electrotherapy parameter selector engine is further configured to determine the electrical signal waveform based on the clinical effect objective (para 0024).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792